       Case 4:20-cv-01582 Document 1 Filed on 05/05/20 in TXSD Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


MANUEL HERNANDEZ                    *
                                    *
   Plaintiff,                       *
                                    *     Civil Action No. 4:20-CV-1582
v.                                  *
                                    *
HARTFORD FIRE                       *
INSURANCE COMPANY                   *
                                    *
   Defendant,                       *
                                    *
******************************************************************************

                                  COMPLAINT FOR DAMAGES

        NOW INTO COURT, through undersigned counsel, comes plaintiffs, Manuel Hernadez

(hereinafter “Plaintiff”), and files his Complaint for Damages against defendant, Hartford Fire

Insurance Company (hereinafter “Hartford”), respectfully averring as follows:

                                            I. PARTIES

        1.      Made Plaintiff herein is MANUEL HERNANDEZ, an adult resident of the

County of Montgomery, State of Texas, who is of sound mind;

        2.      Made Defendant herein is HARTFORD FIRE INSURANCE COMPANY, a

foreign insurance company/agency, authorized to do and doing business within the State of

Texas and the County of Montgomery.

                                 II. JURISDICTION AND VENUE

        3.      This Honorable Court has jurisdiction over this lawsuit pursuant to 28 U.S.C §

1332, because complete diversity of citizenship exists between the parties and the amount in

controversy is greater than the minimum jurisdictional amount.

        4.      The Court also has jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1331,

because this matter involves federal questions under the National Flood Insurance Act, and

specifically under 42 U.S.C. § 4072 and 44 C.F.R. § 62.22.

        5.      Venue is proper in this United States Court for the Southern District of Texas,

pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events or omissions giving rise

to the claim occurred in this District; Plaintiff resides in this District; and the property subject to

this dispute is located in this District.




                                                  1
         Case 4:20-cv-01582 Document 1 Filed on 05/05/20 in TXSD Page 2 of 3



                                        III. RELEVANT FACTS

         6.     At all times relevant hereto, Plaintiff owned the property located at 22145

Wickersham Dr, Porter, Texas 77365 (the “Property”);

         7.     At all times relevant hereto, Hartford, through the National Flood Insurance

Program (“NFIP”), provided a policy of flood insurance, Policy Number 87057734552018 (the

“Policy”) to Plaintiffs, providing $250,000.00 in coverage for Building damages and

$100,000.00 in coverage for Contents damages, and which Policy provided coverage the

damages at issue herein.

         8.     On May 07, 2019 the Property was damaged by catastrophic flooding.

         9.     Following the loss, Plaintiff promptly reported the loss to his insurer, Hartford.

         10.    The claim was assigned Claim Number 137037.

         11.    Hartford assigned the claim to adjuster, Karl Bowers (“Bowers”).

         12.    Vincent Caracci was then hired as an estimator to write an estimate for Mr.

Hernandez and completed his estimate on May 18, 2019.

         13.    The differences in the estimates were stark.

         14.    Hartford failed to properly pay the claim and failed to pay for existing damage.

         15.    For example, Hartford refused to pay for replacement of the tile and stone

flooring along with the OSB board. Hartford wished to simply clean and dry those items, but

those items necessitated replacement.

         16.    The property again flooded on September 19, 2019.

         17.    Hartford again was timely notified of the loss and assigned an adjuster to the file.

         18.    Hartford assigned the claim to adjuster, Hugh Wilson (“Wilson”).

         19.    This September loss was assigned Claim Number 10600509.

         20.    Wilson sent a proposed ACV and RCV proof of loss on October 11, 2019.

         21.    Wilson proposed a ACV amount of $61,314.68 and RCV amount of $69,394.17.

         22.    Across both losses, Mr. Hernandez was neither properly compensated for his

contents nor for his structural loss.

         23.    Mr. Hernandez has attempted to resolve this dispute with Hartford amicably to no

avail.

         24.    Harftord, for all the reasons described herein and otherwise, failed to fulfill its

obligations under the Policy, and is liable to Plaintiff for the following:

                a.      Failing to pay all damages due under the Policy;
                                                 2
      Case 4:20-cv-01582 Document 1 Filed on 05/05/20 in TXSD Page 3 of 3




               b.      Failing to timely adjust the claim;

               c.      Breach of contract; and

               d.      Any and all other legal theories of recovery that become apparent during

                       the discovery process and proven at the trial of this matter.

       WHEREFORE, plaintiff, Manuel Hernandez, prays that, Defendant, Hartford Fire

Insurance Company, be served with a copy of this Complaint and be duly cited to appear and

answer the allegations contained therein, and that after expiration of all legal delays and proper

legal proceedings, there be a judgment entered in favor of plaintiff, Manuel Hernandez, and

against Defendant, Hartford Fire Insurance Company, in an amount that will fully and fairly

compensate plaintiff, Manuel Hernandez, pursuant to the evidence and in accordance with the

law, all sums with legal interest thereon, from the date of judicial demand until fully paid, for all

costs of these proceedings, and for all general and equitable relief.



                                                      RESPECTFULLY SUBMITTED:


                                                      /s/ J. Zachary Moseley
                                                      McClenny Moseley & Associates, PLLC
                                                      James M. McClenny
                                                      Texas Bar No. 24091857
                                                      Federal ID No. 2764142
                                                      J. Zachary Moseley
                                                      Texas Bar No. 24092863
                                                      Federal ID No. 2706476
                                                      516 Heights Blvd
                                                      Houston, Texas 77007
                                                      Principal Office No. 713-334-6121
                                                      Facsimile: 713-322-5953
                                                      James@mma-pllc.com
                                                      Zach@mma-pllc.com




PROPOSED SUMMONS WILL BE SEPARATELY SUBMITTED:

HARTFORD FIRE INSURANE COMPANY
CT CORPORATION SYSTEM
1999 Bryan St, Suite 900
Dallas, TX 75201-3136




                                                  3
